PER CURIAM.
The district court enjoined appellants from selling real estate prior to February 1, 1935, under a trust deed. Appellee obtained the injunction under the provisions of chapter 16, General Laws, 43d Leg., Second Called Sess., generally known as the Moratorium Law (Vernon’s Ann. Civ. St. art. 2218b note).
Since this cause was submitted, the Supreme Court, in Travelers’ Insurance Co. v. Marshall, 76 S.W.(2d) 1007, has held that the Moratorium Law is void, in that it is viola-ti-ve of the Constitution of Texas. Under the authority of that case, the trial court’s judgment is reversed, the injunction is dissolved, and, since certain sums were required to be deposited by appellee in the registry of the trial court to be applied to certain charges against the property and to the mortgage indebtedness, it is ordered that the cause be remanded to that court for further proceedings not inconsistent with this opinion.